163 S.E.2d 657 (1968)
2 N.C. App. 637
STATE of North Carolina
v.
Edward Louis CONYERS.
No. 689SC389.
Court of Appeals of North Carolina.
October 23, 1968.
*658 T. W. Bruton, Atty. Gen., by James F. Bullock, Deputy Atty. Gen., for the State.
*659 Hill Yarborough, E. F. Yarborough, Louisburg, and Hubert H. Senter, Franklinton, for defendant.
BROCK, Judge.
The defendant assigns as error that the trial judge denied his motion for nonsuit at the close of the State's evidence, and renewed at the close of all the evidence. The State's evidence was sufficient to make out a prima facie case for consideration by the jury. Defendant's evidence was to some extent contradictory of the State's and tended to show that defendant acted in self-defense. Nevertheless, upon the whole evidence, the case was clearly one for jury determination. This assignment of error is overruled.
The defendant assigns as error that the trial judge denied his motion made at the close of the State's evidence, and again at the close of all the evidence, to nonsuit the felony charges. The defendant argues that the State's evidence negatived "intent to kill." We quote from defendant's brief his assertion of what the State's evidence shows in support of this argument:
"The prosecuting witness Howard Conyers testified under direct examination that after being struck by shots fired by the defendant he asked the defendant `why did he have to do that to me?' and the defendant replied in part that he wanted the prosecuting witness `to suffer,' and later told the prosecuting witness that `if you open your mouth I will kill you now,' and `I am good-willed to kill you now.'"
It appears that defendant's version of the State's evidence does not carry the full impact of what was said and done at the time. The following appears in the transcript of the evidence just after the prosecuting witness had described the shooting.
"A. And when I tried to get behind something, another bullet came and went through my right leg and I crawled around behind the drill and got my body as well protected as I could and then I asked him why did he do this to me.
"Q. Asked who that?
"A. I asked Louis Conyers why did he have to do that to me?
"Q. What did he tell you?
"A. He said you have always tried to be a little better than I was and said I want you to suffer, you yellow bellied s. o. b. (not abbreviated in the transcript), and I said, yes, if I had a rifle, I said, we would suffer together. He said, that is the difference, said, I have got the rifle and you haven't got anything and he said, what are you going to do about it? I said, nothing, I said the State of North Carolina will take care of you, and he said, well, look at that pain on your face * * *"
After the prosecuting witness described sending his farm helper, Robert Pender, to his house for assistance, and that defendant went back to his (defendant's) house the following appears in the transcript:
"Q. Did Robert Pender go to your home?
"A. Yes sir.
"Q. All right.
"A. Well, Robert Pender came back to the field where I was.
"Q. All right. Was anyone else there where you were at the time Robert Pender came back?
"A. No.
"Q. Did anyone else come?
"A. Louis Conyers came back.
"Q. When?
"A. When I told Robert Pender to go back to the house and stay with my daddy and not to let him come down there.

*660 "Q. How long after Robert Pender came back was it before Louis Conyers came back?
"A. Well, he was on his way back when Robert Pender left down there, left the field where I was, and he came back and told me, said I am good willed to kill you now, you s. o. b. (not abbreviated in transcript), and I said, I think you have done about enough, the best thing for you to do is get back up there somewhere and sit down, and that is when he turned around and went back.
"Q. Went back where?
"A. Louis Conyers went back and sit down upon his back step.
"Q. Is that the second time he had gone back to his house?
"A. Yes sir."
Although this testimony may have prompted defendant to argue no "intent to kill" to the jury, we do not agree that the State's evidence negatived the "intent to kill" element of the charges against defendant. This assignment of error is overruled.
The defendant assigns as error that the bill of indictment charges that defendant * * * in a secret manner did assault Howard Conyers by waylaying and otherwise * * *, and that the trial judge instructed the jury in the terms of the statute, i. e., * * * in a secret manner did assault Howard Conyers by waylaying or otherwise * * *. It appears that defendant contends that by reason of this he was not properly informed of the charges against him.
In State v. Shade, 115 N.C. 757, 20 S.E. 537, the indictment was as follows: The jurors, etc., present that Rachael Shade, etc., unlawfully, wilfully, maliciously, feloniously and in a secret manner, and with a certain deadly weapon, to wit, a pistol, in and upon the body of one Rose Wright did make an assault with the intent then and there to kill the said Rose Wright, her the said Rose Wright did beat, bruise and seriously injure, against the form of the statute, etc. The defendant moved in arrest of judgment for that the indictment did not charge the assault was committed by waylaying and did not specify the secret manner in which it was committed. The Court said:
"The gravamen of the offense created by the statute (Laws 1887, c. 32) is that the assault must be committed `in a secret manner with intent to kill' the person assailed. The language, which the defendant claims was not so followed in the indictment as to put him on notice of the precise nature of the offense with which he was charged, was `by waylaying or otherwise.' We think that the charge is sufficiently `plain, intelligible and explicit' (Code, § 1183) to enable the defendant to prepare her defense and to warrant the court in proceeding to judgment in case of conviction. State v. Haddock, 109 N.C. 873, 13 S.E. 714. The trend of judicial decision, and the tendency of legislation, is towards the practical view that objections founded upon mere matter of form should not be considered by the courts unless there is reason to believe that a defendant has been misled by the form of the charge, or was not apprised by its terms of the nature of the offense which he was held to answer. Where the defendant thinks that an indictment otherwise objectionable in form fails to impart information sufficiently specific as to the nature of the charge, he may, before trial, move the court to order that a bill of particulars be filed; and the court will not arrest the judgment after verdict, where he attempts to reserve his fire until he takes first the chance of acquittal. State v. Brady, 107 N.C. 822, 826, 12 S.E. 325. The statute denounces as criminal secret assaults with intent to kill, and after giving one explicit illustration, lest the maxim `Expressio unius exclusio alterius' might be invoked in its interpretation, the legislature added the words `or otherwise,' meaning thereby to include every other manner of making such secret attempts, no matter what might be the attendant circumstances. A court is not bound, in seeking to arrive at *661 the intent of the legislature, to adopt the printer's punctuation, and we think that the purpose in passing the act of 1887 was to include, in addition to those accompanied by waylaying, every other assault committed in a secret manner."
This assignment of error is overruled.
The defendant assigns as error that the trial judge failed to use the word "felonious" preceding the words "intent to kill" in its charge to the jury. Apparently defendant contends that in a trial upon a charge of a felonious assault, on a secret assault, the trial judge must always instruct the jury in terms of a "felonious intent to kill" rather than an "intent to kill."
An intent to kill is in itself a felonious or murderous intent, and adding felonious to it is superfluous. We perceive no error in the charge in this respect. See State v. McCaskill, 270 N.C. 788, 154 S.E.2d 907; State v. Plemmons, 230 N.C. 56, 52 S.E.2d 10.
The defendant assigns as error the failure of the trial judge to explain to the jury that a reasonable doubt of defendant's guilt might arise from a lack of or insufficiency of the evidence. It is not necessary for the trial judge to define the term "reasonable doubt," but when he undertakes to do so, he must do it correctly. Here the trial judge correctly defined reasonable doubt and pointed out that a reasonable doubt could arise from a lack of or insufficiency of the evidence. Defendant complains that the judge did not again define it each time he used the term "reasonable doubt" in the charge. This assignment of error is obviously without merit and is overruled.
Defendant's next assignment of error (No. 14) is to a portion of the charge to the jury. We are not bound by the punctuation employed by the court reporter; the words used by the judge are controlling. If one comma is added to the paragraph complained of, defendant would clearly have no cause to complain. This assignment of error is overruled.
Defendant's assignment of error No. 15 has eight exceptions grouped thereunder. These exceptions present more than one question of law; they are taken to the court's instructions to the jury upon (1) presumption of innocence, (2) malice, (3) intent to kill, (4) serious injury, (5) self-defense, and (6) a contention of the defendant. An assignment of error, irrespective of the number of exceptions grouped thereunder, must present a single question of law for consideration on appeal. Where a single assignment of error undertakes to present exceptions to several distinct parts of the charge to the jury, and one of the parts excepted to is correct, the assignment of error will be overruled. State v. Atkins, 242 N.C. 294, 87 S.E.2d 507. This assignment of error is overruled.
The defendant next assigns as error that the trial judge did not submit the case to the jury upon an instruction that a possible verdict was one of simple assault, which would have made five possible verdicts instead of the four submitted by the Court. This assignment of error is without merit. There is no evidence, including defendant's, which would support a verdict of guilty of simple assault. All of the evidence tended to show that the alleged assault was committed with a 22 caliber rifle fired at the prosecuting witness five or more times. State v. Johnson, 1 N.C.App. 15, 159 S.E.2d 249, State v. LeGrande, 1 N.C.App. 25, 159 S.E.2d 265.
Defendant next assigns as error portions of the charge as it related to defendant's assertion that he acted in self-defense. Defendant contends that the charge placed the burden of proof of self-defense upon the defendant, and that this is error in a non-homicide case.
The portions of the charge excepted to are not objectionable when read in context with all of the instructions upon the law of self-defense. The able trial judge carefully *662 explained to the jury that the entire burden of proof was upon the State and that the defendant had no burden of proof. We have carefully read the entire charge and hold that it fairly presented the case to the jury under appropriate principles of law. This assignment of error is overruled.
The remaining assignments of error are formal and require no discussion in the light of what has heretofore been said.
We hold that the defendant has had a fair trial, free from prejudicial error.
No error.
BRITT and PARKER, JJ., concur.